*527ORDER
PER CURIAM.
Appellant, Deondre Jiles (“Movant”), appeals from the judgment of the Circuit Court of the City of St. Louis denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. After a jury trial, Movant was convicted of second degree murder, section 565.021 RSMo (2000),1 and armed criminal action, section 571.015. Movant was sentenced as a prior offender to twenty years imprisonment for second degree murder and a concurrent term of three years for armed criminal action. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.

. All statutory references are to RSMo 2000 unless otherwise indicated.